               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 DYLAN DONALD TALLMAN,

                       Plaintiff,
                                                    Case No. 19-CV-1820-JPS-JPS
 v.

 BONNIE GUGLER, RENEE
 SCHUELER, and UNKNOWN                                               ORDER
 CAPTAIN OF SECOND SHIFT,

                       Defendants.


       Plaintiff Dylan Donald Tallman, proceeding in this matter pro se,

filed a complaint alleging that Defendants violated his constitutional rights

and state law. (Docket #1). On May 4, 2020, this Court screened the

complaint and allowed Plaintiff to proceed with claims of deliberate

indifference to his serious medical needs and unconstitutional conditions

of confinement in violation of the Eighth Amendment, as well as for state

law medical malpractice.1 (Docket #15).

       On May 29, 2020, Defendants filed a combined motion to dismiss for

lack of subject matter jurisdiction as to the state law negligence claims and

motion for summary judgment for failure to exhaust administrative

remedies. (Docket #20). This motion has been fully briefed, and for the

reasons explained below, will be granted. The Court will also address

Plaintiff’s pending motions for default judgment, (Docket #32), for judicial


       1 The Screening Order allowed Plaintiff to proceed on medical malpractice
claims. (Docket #15). Upon further consideration, the Court finds Defendants are
nurses and thus are not subject to such claims. However, they are subject to
negligence claims. Therefore, the Court will analyze the state law claims as
negligence and not medical malpractice. (See Section 1.2, infra).


 Case 2:19-cv-01820-JPS Filed 03/05/21 Page 1 of 10 Document 56
notice, (Docket #35, #48, #49), for temporary restraining orders, (Docket #37,

#38, #50), for an order to show cause, (Docket #42), and to void a global

settlement offer, (Docket #45).

1.     MOTION TO DISMISS

       1.1     Standard of Review

       The Court evaluates challenges to jurisdictional sufficiency under

Federal Rule of Civil Procedure 12(b)(1), which allows the Court to dismiss

actions over which it lacks subject-matter jurisdiction. When faced with a

jurisdictional challenge, the Court accepts as true the well-pleaded factual

allegations found in the complaint, drawing all reasonable inferences in

favor of the plaintiff. Ctr. for Dermatology & Skin Cancer, Ltd. v. Burwell, 770

F.3d 586, 588 (7th Cir. 2014).

       1.2     Relevant Allegations and Analysis

       Defendants Bonnie Gugler (“Gugler”) and Renee Schueler

(“Schueler”) argue that Plaintiff’s negligence claims stemming from his

interactions with them must be dismissed because Plaintiff has failed to

provide timely notice of the claims under Wisconsin’s notice of claim

statute. Wis. Stat. § 893.82(3). Defendants are correct, and the state law

negligence claims against them will be dismissed without prejudice

accordingly.

       To start, Wis. Stat. § 893.82’s notice of claim requirement does not

apply to medical malpractice claims. Wis. Stat. § 893.82(5m) (“With regard

to a claim to recover damages for medical malpractice, the provisions

[requiring notice of claim] do not apply.”); see also Hines v. Resnick, 807

N.W.2d 687, 690 n.3 (Wis. Ct. App. 2011) (noting that “[n]otices of claim

under Wis. Stat. § 893.82 are no longer required for medical malpractice

claims.”). But as nurses, Defendants Gugler and Schueler are not subject to


                           Page 2 of 10
 Case 2:19-cv-01820-JPS Filed 03/05/21 Page 2 of 10 Document 56
state law malpractice claims. See Wis. Stat. § 655.001–.002; Patients

Compensation Fund v. Lutheran Hosp.-La Crosse, Inc., 588 N.W.2d 35, 41 (Wis.

1999).

         However, Defendants Gugler and Schueler are subject to state law

negligence claims, which do require compliance with Wisconsin’s notice-

of-claim statute. Section 893.82(3) of the Wisconsin Statutes requires, as a

precondition to suit against a state employee, that notice be served upon

the attorney general within 120 days of the event-causing injury. Wis. Stat.

§ 893.82(3). The statute is treated as jurisdictional. Badger Catholic, Inc. v.

Walsh, 620 F.3d 775, 782 (7th Cir. 2010). Plaintiff never served a notice of

claim on the Attorney General of Wisconsin, as required by Wis. Stat. §

893.82(3), (5), regarding his negligence claims against Defendants Gugler

and Schueler. Therefore, the negligence claims against those defendants

will be dismissed without prejudice.

2.       SUMMARY JUDGMENT

         2.1   Legal Standard

         Federal Rule of Civil Procedure 56 provides that the Court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.

2016). A fact is “material” if it “might affect the outcome of the suit” under

the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).


                           Page 3 of 10
 Case 2:19-cv-01820-JPS Filed 03/05/21 Page 3 of 10 Document 56
       2.2    Exhaustion of Prisoner Administrative Remedies

       The Prison Litigation Reform Act (“PLRA”) establishes that, prior to

filing a lawsuit complaining about prison conditions, a prisoner must

exhaust “such administrative remedies as are available.” 42 U.S.C. §

1997e(a). To do so, the prisoner must “file complaints and appeals in the

place, and at the time, the prison’s administrative rules require.” Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). He must do so precisely in

accordance with those rules; substantial compliance does not satisfy the

PLRA. Id.; Burrell v. Powers, 431 F.3d 282, 284–85 (7th Cir. 2005). A suit must

be dismissed if it was filed before exhaustion was complete, even if

exhaustion is achieved before judgment is entered. Perez v. Wis. Dep’t of

Corr., 182 F.3d 532, 535 (7th Cir. 1999). The exhaustion requirement furthers

several purposes, including restricting frivolous claims, giving prison

officials the opportunity to address situations internally, giving the parties

the opportunity to develop the factual record, and reducing the scope of

litigation. Smith v. Zachary, 255 F.3d 446, 450–51 (7th Cir. 2001). Failure to

exhaust administrative remedies is an affirmative defense to be proven by

a defendant. Westefer v. Snyder, 422 F.3d 570, 577 (7th Cir. 2005).

              2.2.1   Inmate Complaint Review System

       The Wisconsin Department of Corrections (“DOC”) maintains an

inmate complaint review system (“ICRS”) to provide a forum for

administrative complaints. Wis. Admin. Code § DOC 310.04. The ICRS

“allow[s] inmates to raise in an orderly fashion issues regarding

department policies, rules, living conditions, and employee actions that

personally affect the inmate or institution environment, including civil

rights claims.” Id. § DOC 310.01(2)(a). Before commencing a civil action or




                           Page 4 of 10
 Case 2:19-cv-01820-JPS Filed 03/05/21 Page 4 of 10 Document 56
special proceedings, “inmate[s] shall exhaust all administrative remedies

the [DOC] has promulgated by rule.” Id. § DOC 310.05.

       There are two steps an inmate must take to exhaust the available

administrative remedies. First, the inmate must file an offender complaint

with the Institution Complaint Examiner (“ICE”) within 14 days of the

events giving rise to the complaint. Id. § DOC 310.07(2). The ICE may reject

the complaint or return the complaint to the inmate and allow him or her

to correct any issue(s) and re-file within ten days. See id. § DOC 310.10(5),(6).

If the complaint is rejected, the inmate may appeal the rejection to the

appropriate reviewing authority within ten days. Id. § DOC 310.10(10).2 If

the complaint is not rejected, the ICE issues a recommendation of either

dismissal or affirmance to the reviewing authority. Id. § DOC 310.10(9),(12).

The reviewing authority (“RA”) will affirm or dismiss the complaint, in

whole or in part, or return the complaint to the ICE for further investigation.

Id. § DOC 310.11(2).

       Second, if the ICE recommends, and the RA accepts, dismissal of the

complaint, the inmate may appeal the decision to the Corrections

Complaint Examiner (“CCE”) within fourteen days. Id. §§ DOC 310.09(1),

310.12. The CCE issues a recommendation to the Secretary of the

Department of Corrections, who may accept or reject it. Id. §§ DOC

310.12(2), 310.13. The inmate exhausts this administrative process when

either he or she receives the Secretary’s decision. Id. § DOC 310.13(2),(3). If

the inmate does not receive the Secretary’s written decision within 90 days

of the date of receipt of the appeal in the CCE's office, the inmate shall

consider the administrative remedies to be exhausted. Id. § DOC 310.13(4).


       2The ICRS defines a “reviewing authority” as “a person who is authorized
to review and decide an inmate complaint.” Wis. Admin. Code § DOC 310.03(15).

                           Page 5 of 10
 Case 2:19-cv-01820-JPS Filed 03/05/21 Page 5 of 10 Document 56
3.     RELEVANT FACTS3

       Plaintiff alleges that on July 28, 2019, he was subjected to

unconstitutional conditions of confinement and deliberate indifference to

his serious medical needs, in violation of the Eighth Amendment, and to

medical malpractice4 by Defendants Gugler and Schueler. (Docket #1).

       On, July 30, 2019, Plaintiff submitted an inmate complaint related to

the July 28, 2019 incident. (Docket #23 at 2). His complaint was marked

received on August 1, 2019. (Id.) On that same date, the ICE returned

Plaintiff’s inmate complaint because he had not shown that he had

attempted to resolve the issue prior to filing the complaint. (Docket #23-2).

In an accompanying letter, the ICE explained that Plaintiff’s inmate

complaint was being returned, and not rejected, so that he would have the

opportunity to fix identified errors and resubmit his complaint within ten

days. (Id.) Specifically, the ICE requested that Plaintiff provide proof of his

attempt to resolve the issue before filing the complaint, and if he did not

have any proof, Plaintiff was told to contact the HSU manager. (Id.) Plaintiff

never resubmitted his inmate complaint. (Docket #23 at 2).

       Instead of resubmitting his inmate complaint, on September 26, 2019,

Plaintiff submitted an inmate complaint appeal regarding the July 28, 2019

incident to the CCE. (Docket #23 at 3; #23-3). His appeal was marked

received on September 30, 2019. (Docket #23-3). The appeal was not

accepted by the CCE and was returned to Plaintiff because the appeal did

not list a complaint file number. (Id.) There was no complaint file number


       3Plaintiff has failed to respond to Defendants’ proposed findings of fact,
and, therefore, they are undisputed.
       4Although Plaintiff sought to allege medical malpractice claims, the
defendant nurses are not subject to such claims, which have instead been
considered herein as state law negligence claims. (See Section 1.2, supra).

                           Page 6 of 10
 Case 2:19-cv-01820-JPS Filed 03/05/21 Page 6 of 10 Document 56
because Plaintiff never submitted an inmate complaint that was accepted.

(Docket #23 at 3).

       On December 4, 2019, Plaintiff submitted another inmate complaint,

which was marked received on December 5, 2019. (Docket #23-4). His

complaint was not about the July 28, 2019 incident, but rather was about the

ICE not entering his prior inmate complaints since July 28, 2019. (Id.) The

ICE rejected the complaint for untimeliness. (Docket #23 at 3; #23-4).

Plaintiff did not appeal the rejection. (Docket #23 at 3).

4.     ANALYSIS

       Defendants allege that Plaintiff has not exhausted his administrative

remedies on the claims against them, and therefore, this case must be

dismissed. Plaintiff’s response is rambling and focuses on many irrelevant

issues. However, the Court has ferreted out two arguments by Plaintiff as

to the exhaustion requirement. Neither has merit.

       First, Plaintiff alleged that he could not use a pen at the time of his

first inmate complaint because he was on observation status. (Docket #25 at

1-2). The inmate complaint does indicate that Plaintiff could not sign it due

to his observation status. (Docket #23-2 at 2). A prison employee transcribed

what Plaintiff wanted to write for his first inmate complaint. (Docket #25-1

at 2). However, Plaintiff’s ability to use a pen had nothing to do with why

the inmate complaint was returned. That is, his complaint was returned by

the ICE because Plaintiff failed to indicate if he attempted to resolve the

issue prior to filing, and he was invited to provide proof that he had done

so and resubmit his complaint. (Docket #23 at 2; #23-2). Plaintiff did not

follow the ICE’s directive and failed to resubmit his inmate complaint. (Id.)

Thus, Plaintiff’s lack of a pen had no effect on his ability to exhaust his

administrative remedies as to the July 28, 2019 incident.


                           Page 7 of 10
 Case 2:19-cv-01820-JPS Filed 03/05/21 Page 7 of 10 Document 56
       Second, Plaintiff asserted that “documents I file disappear around

here,” as a reason why he did not exhaust his administrative remedies.

(Docket #25 at 2). Plaintiff submitted two exhibits to support this statement.

(Id.; Docket #25-1 at 4-5). The exhibits are an appeal of a contested hearing

form, signed on April 30, 2020, and an interview/information request

regarding the same. (Docket #25-1 at 4-5). Neither exhibit supports

Plaintiff’s assertion about documents disappearing, and neither exhibit is

relevant to the underlying issues of this case. Thus, Plaintiff has not

submitted any proof beyond speculation and irrelevant documents to

substantiate his claim of disappearing documents related to his exhaustion

of administrative remedies regarding the July 28, 2019 incident.

       Additionally, the ICRS provides safeguards against submissions

disappearing. The system requires that a prisoner receive written notice

that his complaint was received or that the complaint be returned to the

prisoner within ten days. Wis. Admin. Code § DOC 310.10(4), (5). If Plaintiff

did not receive notice of receipt or return of his “disappearing documents,”

that should have been a “red flag” that something was wrong. See Lockett v.

Bonson, 937 F.3d 1016, 1027 (7th Cir. 2019); Pickens v. Schmidt, No. 19-CV-

741, 2020 WL 4530717, at *2 (E.D. Wis. Aug. 6, 2020).

       Moreover, inmates have opportunities to address issues they

encounter during the inmate complaint process. Wis. Admin. Code §§ DOC

310.04(1), 310.06. They can file an information request with the inmate

complaint examiner, or they can file a grievance to complain about

interference with their efforts to file an inmate complaint. In fact, Plaintiff

has submitted such an information request as an exhibit, so it appears that

he knows how to use them. (Docket #25-1 at 5). However, Plaintiff has not

presented any evidence that he used such procedures to inquire as to why


                           Page 8 of 10
 Case 2:19-cv-01820-JPS Filed 03/05/21 Page 8 of 10 Document 56
he had not received a notice from the ICE regarding his inmate complaint

as to the July 28, 2019 incident. “Having failed to make that inquiry, he may

not now counter evidence that the prison did not receive his [documents]

with a bald assertion of a timely filing.” Lockett, 937 F.3d at 1027.

       Based on the undisputed facts, Plaintiff did not exhaust his

administrative remedies before filing suit. Plaintiff never submitted an

inmate complaint that was accepted by the ICE regarding the July 28, 2019

incident. Plaintiff’s initial complaint was returned to Plaintiff so that he

could remedy specified errors and resubmit it to the ICE. Plaintiff failed to

do so. Months later, Plaintiff submitted another inmate complaint—not

addressing the July 28, 2019 incident—but rather complaining that the ICE

was not entering his complaints. The ICE rejected that complaint for

untimeliness, and Plaintiff did not appeal.

       In sum, Plaintiff never submitted an inmate complaint that was

accepted by the ICE regarding the July 28, 2019 incident. Thus, Plaintiff has

failed to exhaust his administrative remedies. Therefore, the Court will

grant Defendants’ motion for summary judgment for failure to exhaust and

dismiss this case without prejudice.5

5.     CONCLUSION

       For the reasons explained above, Defendants’ combined motion to

dismiss for lack of jurisdiction and motion for summary judgment for

failure to exhaust, (Docket #20), will be granted. Given that the Court is

obliged to dismiss this case without prejudice, Plaintiff’s pending motions

for default judgment, (Docket #32), for judicial notice, (Docket #35, #48, #49),



       5Although it seems clear that Plaintiff will not be able to complete the ICRS
process for his claims at this late date, dismissals for failure to exhaust are always
without prejudice. Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004).

                           Page 9 of 10
 Case 2:19-cv-01820-JPS Filed 03/05/21 Page 9 of 10 Document 56
for temporary restraining orders, (Docket #37, #38, #50), for an order to

show cause, (Docket #42), and to void a global settlement offer, (Docket

#45), will be denied as moot.

       Accordingly,

       IT IS ORDERED that Defendants’ motion to dismiss, and for

summary judgment for failure to exhaust (Docket #20), be and the same is

hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s state law negligence

claims be and the same are hereby DISMISSED without prejudice for

Plaintiff’s failure to issue a notice of claim;

       IT IS FURTHER ORDERED that Plaintiff’s Eighth Amendment

claims be and the same are hereby DISMISSED without prejudice for

Plaintiff’s failure to exhaust administrative remedies;

       IT IS FURTHER ORDERED that Plaintiff’s motion for default

judgment (Docket #32), motions for judicial notice (Docket #35, #48, #49),

motions for temporary restraining orders (Docket #37, #38, #50), motion for

an order to show cause (Docket #42), and motion to void a global settlement

offer (Docket #45), be and the same are hereby DENIED as moot; and

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 5th day of March, 2021.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge



                          Page 10 of 10
Case 2:19-cv-01820-JPS Filed 03/05/21 Page 10 of 10 Document 56
